02/26/2021
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                      January 28, 2021 Session

                      JULIE C. W. v. FRANK MITCHELL W. JR.1

                     Appeal from the Circuit Court for Davidson County
                          No. 13D-1587     Philip E. Smith, Judge


                                   No. M2019-01243-COA-R3-CV



KRISTI M. DAVIS, J., concurring.

       I agree with the analysis and result of the majority opinion. I write separately to
address one troubling issue—the Trial Court’s findings regarding Wife’s spending $2,000
per month on food for herself and her two teenagers.

       Although the Trial Court found that Wife’s testimony was not credible in several
respects, the Trial Court focused on Wife’s testimony regarding food expenses and
expressed outrage over the amount. Yet, the Trial Court had no issue with Husband’s
budget of $2,600 per month for food for himself. I am perplexed by this discrepancy and
further note that $2,000 per month for food for three people (including two teenagers) is
wholly reasonable, particularly given these parties’ incomes.


                                                            s/ Kristi M. Davis_________________
                                                            KRISTI M. DAVIS, JUDGE




1
  Given the sensitive subject matter regarding one of the parties’ children, we decline to use the parties’ full
last names.